Citation Nr: 0922948	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
total hysterectomy with bilateral salpingoophorectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to 
December 1976, from October 1980 to June 1981 and from 
November 1983 to April 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board received additional evidence from the Veteran in 
August 2008 consisting of research on fibroid tumors.  The 
evidence was accompanied by a waiver of the Veteran's right 
to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.  Additional VA medical 
records were also received after the May 2006 Supplemental 
Statement of the Case.  The Veteran did not provide a waiver 
of the evidence.  The medical records, however, do not 
pertain to the issue on appeal.  Therefore, the Board finds 
that the evidence is not pertinent and referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c). 

In February 2009, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) 
(2008).  The opinion has been associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In April 2009, a copy of the VHA opinion was provided to the 
appellant.  The appellant was afforded 60 days to provide 
additional argument or evidence.  In May 2009, the appellant 
submitted additional evidence to support her claim.  In that 
statement, she also requested that her case be remanded to 
the RO for review of the new evidence.  

Generally, the Board cannot consider additional evidence that 
has not been initially considered by the RO unless it obtains 
a waiver from the veteran.  38 C.F.R. § 20.1304(c) (2008).  
The Veteran specifically requested that the medical evidence 
be reviewed by the RO; therefore, the Board remands this case 
to the RO for its due consideration and the issuance of a 
supplemental statement of the case reflecting such 
consideration with respect to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim with 
consideration of any evidence received 
since the May 2006 Supplemental Statement 
of the Case.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




